Case 2:10-cv-14360-DPH-MKM ECF No. 371 filed 10/28/19    PageID.19047   Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP INC.; BRADLEY
  A. VENEBERG; SCOTT STEELE;
  MICHIGAN REGIONAL COUNCIL OF Case No. 2:10-cv-14360
  CARPENTERS EMPLOYEE BENEFITS
  FUND; ABATEMENT WORKERS       Honorable Denise Page Hood
  NATIONAL HEALTH AND WELFARE
  FUND; and MONROE PLUMBERS AND NOTICE OF APPEAL
  PIPEFITTERS LOCAL 671 WELFARE
  FUND,

       Plaintiffs,

  v.

  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,

       Defendant.



       Notice is hereby given that class members ADAC Automotive, Baker

  College, Borroughs Corporation, Eagle Alloy Inc., Floracraft Corporation, Four

  Winds Casino Resort, Frankenmuth Bavarian Inn Inc., Gemini Group Inc., Gill-

  Roy's Hardware/Morgan Properties LLC, Grand Traverse Band of Ottawa and

  Chippewa Indians, Huizenga Group, Kent Companies Inc., Magna International of

  America, Inc., Master Automatic Machine Company Inc., Petoskey Plastics Inc.,

  SAF-Holland USA Inc., Terryberry Company LLC, Thelen Inc., Trillium Staffing

  Solutions, Truss Technologies, and Wade Trim Group Inc., hereby appeal to the
Case 2:10-cv-14360-DPH-MKM ECF No. 371 filed 10/28/19         PageID.19048     Page 2 of 2



  United States Court of Appeals for the Sixth Circuit from Courts Orders and

  Judgment entered in this action on September 30, 2019 (Dkt. Nos: 364, 365 and

  366).

                                                Respectfully submitted,

                                                VARNUM LLP
                                                Counsel for Objectors

  Dated: October 28, 2019                By:   s/ Bryan R. Walters
                                               Bryan R. Walters (P58050)
                                         Business Address, Telephone, and E-Mail:
                                               P.O. Box 352
                                               Grand Rapids, MI 49501-0352
                                               (616) 336-6000
                                               brwalters@varnumlaw.com


                            CERTIFICATE OF SERVICE

         I hereby certify that on October 28, 2019, I electronically filed the foregoing
  paper with the Clerk of the Court using the ECF system, which will send
  notification of such filing to registered e-filing counsel of record. A copy was
  provided to the below named parties by first class United States mail.

          Scott Mancinelli                     Christopher Andrews
          PO Box 3266                          P.O. Box 530394
          Holland MI 49422-3266                Livonia MI 48152-0394

                                         By:   s/ Bryan R. Walters
                                               Bryan R. Walters (P58050)
                                         Business Address, Telephone, and E-Mail:
                                               P.O. Box 352
                                               Grand Rapids, MI 49501-0352
                                               (616) 336-6000
                                               brwalters@varnumlaw.com
  15568719_1.docx
